

115 S1899 IS: Community Health Investment, Modernization, and Excellence Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1899IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Blunt (for himself, Ms. Stabenow, Mrs. Capito, Mr. Carper, Mr. Gardner, Mr. Cardin, Ms. Collins, Mrs. McCaskill, Mr. Wicker, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize and extend funding for community health centers and the National Health Service
			 Corps.
	
 1.Short titleThis Act may be cited as the Community Health Investment, Modernization, and Excellence Act of 2017. 2.Extension of funding for community health centers and National Health Service CorpsSection 221 of the Medicare Access and CHIP Reauthorization Act of 2015 is amended—
 (1)in subsection (a), by adding at the end the following:  (3)Additional fundingIn addition to amounts appropriated under section 10503(b) of the Patient Protection and Affordable Care Act, there are appropriated to the CHC Fund the following:
 (A)For purposes of paragraph (1) of such section— (i)for fiscal year 2018, $3,600,000,000;
 (ii)for fiscal year 2019, $3,800,000,000; (iii)for fiscal year 2020, $4,000,000,000;
 (iv)for fiscal year 2021, $4,200,000,000; and (v)for fiscal year 2022, $4,400,000,000.
 (B)For purposes of paragraph (2) of such section— (i)$310,000,000 for fiscal year 2018;
 (ii)$325,000,000 for fiscal year 2019; (iii)$340,000,000 for fiscal year 2020;
 (iv)$355,000,000 for fiscal year 2021; and (v)$370,000,000 for fiscal year 2022.; and
 (2)in subsection (c), by striking and fiscal year 2107 and inserting , fiscal year 2017, fiscal year 2018, fiscal year 2019, fiscal year 2020, fiscal year 2021, and fiscal year 2022.